                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 LACHE WILLIAMS,

                Plaintiff,

                                                               l:19-cv-106(LMB/MSN)

  QUALITY TECHNOLOGY,INC., d/b/a
  QUTECH,

                Defendant.


                                   MEMORANDUM OPINION


        In this civil action brought under the Americans with Disabilities Act("the ADA"),the

Court entered judgment after a bench trial in favor of defendant Quality Technology,Inc.

("QuTech" or "defendant"). Plaintiff Lache Williams'("Williams" or "plaintiff) has filed a

Motion for Further Action After a Non-Jury Trial [Dkt. No. 89], in which she asks the Court to

amend its findings offact, make new conclusions oflaw, and enter a new judgment under

Federal Rule of Civil Procedure 59(a)(2).'

        As discussed below, this motion will be denied for several reasons. First, Rule 59(a)(2)

authorizes courts to amend their findings of fact and conclusions oflaw or enter a new judgment

only upon a motion for a new trial, but plaintiff has not specifically moved for a new trial.

Second, even ifthe Court did have the authority to grant the requested relief absent a motion for

a new trial, Williams' motion would fail on the merits because it does not demonstrate that the




'Although plaintiffs motion does not state the subsection of Rule 59(a) under which she is
seeking relief, the accompanying memorandum indicates that she is proceeding under Rule
59(a)(2).^[Dkt. No.90] at 2.
